DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 3, 2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Page 2, line 22, “analyses” should read “analyzes”
Page 2, line 26, “LiDAR” should be clarified

Appropriate correction is required.
The use of the term “Amazon Web Services” and “Google Glass”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 16, 31-32, and 34 are objected to because of the following informalities:  
Claim 16 recites duplicates of limitations which do not appear to be necessary. For example, line 3 states, “wherein the first camera captures a 2D image of a phantom” and line 12 states, “capturing by the first camera a 2D image of the phantom.” For the sake of concise claims, it appears the duplicate limitations can be removed throughout the claim. 
Similar issue in claim 34
Claim 31 should end in a period to be proper.
Claim 31 states, “medical phantom” in line 1 which should read “phantom” in order to have correct antecedent basis.
Claim 32 states, “The method of claim 31 the wherein” should read “The method of claim 31 wherein”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 16-31, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,436,993 to Stolka et al. (hereinafter Stolka) and further in view of Jaramillo, et al. "6D0F Pose Localization in 3D Point-Cloud Dense Maps Using a Monocular Camera" Proceedings of the IEEE International Conference on Robotics and Biomimetics. December 2013. (hereinafter Jarmillo).
Regarding independent claim 16, Stolka discloses a method for determining the relative position between a first camera and a second camera used in a medical application (Abstract, “Systems and methods for image guidance … wherein said features allow camera or object positions to be determined relative to secondary image data or a reference position,”), wherein the first camera captures a 2D image of a phantom (Column 14, line 29, “In 1060, operator may scan patient 150 with cameras 100.”), the second camera emits light onto the phantom and analyzes the reflected light (Column 12, line 65, “Using one or more cameras 100 or other light-sensitive devices, the interventional environment may be observed, possibly including views of the patient 150 or interventional tools 130, either of which may be adorned with attached markers 220 or other visible features 220 that remain stationary relative to their respective objects.”), wherein one of the background and the 2D markers is reflective reflecting light emitted by the second camera back to the second camera and the other one of the background and the 2D markers is non-reflective thus not reflecting light emitted by the second camera back to the second camera (col. 2, lines 29-30; col. 5, line 62-col. 6, line 50, i.e., different types of markers some with/without reflectivity properties); wherein the determining the relative position between the first camera and the second camera comprises the following steps:
capturing by the first camera a 2D image of the phantom (Column 14, line 29, “In 1060, operator may scan patient 150 with cameras 100.”);
identifying the 2D markers in the 2D image thus obtaining 2D marker data representing the locations of the 2D markers in the 2D image (Column 7, line 34, “The system may collect a well-conditioned visual marker mesh from one or more of early markers, late markers, anchor markers, or natural features. The system may reconstruct a patient surface from these observations”);
identifying the 2D markers in the 3D point cloud and obtaining 3D marker data representing the locations of the 2D markers in a reference system of the second camera (Column 11, line 31, “The image processing unit 110 may determine the marker poses relative to each other, e.g. from pairwise observations, and successively reconstruct a partial or complete marker position graph 500.”), and
determining the relative position between the first camera and the second camera using the 2D marker data and the 3D marker data (Abstract, “Systems and methods for image guidance … wherein said features allow camera or object positions to be determined relative to secondary image data or a reference position,”).
With respect to the step of generating a 3D point cloud representing points on the surface of the phantom wherein the phantom has a planar surface forming a background on which a plurality of 2D markers are formed and generating by the second camera a 3D point cloud representing the planar surface of the phantom as claimed, Stolka isn’t clear about when you obtain the markers, whether or not you use them to construct a 3D point cloud. However, Stolka does teach about using markers to be included in secondary image data for automatic registration for shape and location on the surface of the patient; and construction of an observed marker mesh (col. 6, lines 29-34; col. 7, lines 53-59).  Nevertheless, the convention of using markers or the reflectivity component of markers to build a 3D point cloud is nothing new as evidenced by Jarmillo (abstract, “a 3D point-cloud dense map prebuilt by depth sensors;” page 1748, section B. Offline 3D Point-Cloud Mapping). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jarmillo in order to use the perspective-n-point equation to find the relative pose between two cameras (abstract).
Regarding dependent claim 17, the rejection of claim 16 is incorporated herein. Additionally, Jarmillo in the combination further discloses wherein the identifying the 2D markers in the 3D point cloud uses the property that points on a non-reflective part of the planar surface are identified as having a larger distance to the second camera than points on the reflective part of the planar surface (page 1748, “iterative-closest point (ICP)… ICP is used to align the individual, consecutive 3D point-clouds … in order to compute the initial camera pose”). 
Regarding dependent claim 18, the rejection of claim 16 is incorporated herein. Jarmillo in the combination further discloses wherein the relative position between the first camera and the second camera is determined by applying a Perspective-n-Points algorithm to the 2D marker data and the 3D marker data (figure 1, “The matched 2D feature points … of the real image are refined against the associated 3D points… via RANSAC applied to PnP. This produces the relative transformation… between the real and the virtual camera frames. The new camera pose in the global frame… is fond after a simple transformation and it is final output of the pipeline.”).
Regarding dependent claim 19, the rejection of claim 18 is incorporated herein. Jarmillo in the combination further discloses wherein the Perspective-n-Points algorithm (figure 1, “The matched 2D feature points … of the real image are refined against the associated 3D points… via RANSAC applied to PnP. This produces the relative transformation… between the real and the virtual camera frames. The new camera pose in the global frame… is fond after a simple transformation and it is final output of the pipeline.”) includes providing a reference system of the first camera (Abstract, “the virtual view (color and depth images) is constructed by projecting the map’s 3D points onto a plane using the previous localized pose of the real camera;” Knowing the previous pose could be considered reference systems); finding a transformation which transforms the 3D marker data from the reference system for the second camera into the reference system for the first camera such that all transformed locations of the 2D markers as represented by the transformed 3D marker data lie on lines in the reference system of the first camera corresponding to the 2D marker data (Abstract, “2D-to-3D point correspondences are obtained from the inherent relationship between the real camera’s 2D features and their matches on the virtual depth image (projected 3D points);” Figure 1, “feature matching” occurring based on data from the “virtual image generator” and the “real image”).
Regarding dependent claim 20, the rejection of claim 16 is incorporated herein. Stolka in the combination further discloses wherein the determining the relative position between the first camera and the second camera includes defining a first reference system for the first camera and a second reference system for the second camera (Figure 9, element 990, “register all modalities based on markers and surfaces;” col. 5, lines 34-45, 55-64) and finding a transformation which transforms the 3D marker data from the second reference system into the first reference system such that all transformed locations of the 2D markers as represented by the transformed 3D marker data lie on lines in the first reference system corresponding to the 2D marker data (Column 7, line 48, “In 990, all modalities may be registered based on markers and surfaces. For example, possibly starting from a coarse initial registration, the patient surface and the secondary image data may be finely registered using one or more of markers or surfaces. Registration may be started directly after a marker position is visually established for some embodiments of the current invention. This may still allow for continuing collection and integration of further visual markers into the observed marker mesh, while providing an intuitive-if less precise-registration behavior while marker collection is ongoing.”).
Regarding dependent claim 21, the rejection of claim 16 is incorporated herein. Stolka in the combination further discloses wherein the determining the relative position between the first camera and the second camera (Abstract, “Systems and methods for image guidance … wherein said features allow camera or object positions to be determined relative to secondary image data or a reference position”). involves:
transforming the 3D marker data into the reference system of the first camera using a transformation (Column 11, line 31, “The image processing unit 110 may determine the marker poses relative to each other, e.g. from pairwise observations, and successively reconstruct  a partial or complete marker position graph 500;” markers and features were defined earlier as being the reference system)
Jarmillo in the combination further discloses projecting the transformed 3D marker data into the image plane of the first camera (abstract, “projecting the map’s 3D points onto a plane”), comparing the projected transformed 3D marker data with the 2D marker data (figure 1, “feature matching”), wherein when the projected transformed 3D marker data substantially correspond to the 2D marker data (page 1750, “The second stage of the pipeline (Fig. 1) is to use the virtual image, Vt-1, and the real image It (examples are Fig. 3a and Fig. 3b, respectively) to find feature correspondences”); page 1751, “2D-to-3D correspondences were obtained”), 
Stolka in the combination further discloses the transformation corresponds to the relative position between the first camera and the second camera (Abstract, “Systems and methods for image guidance … wherein said features allow camera or object positions to be determined relative to secondary image data or a reference position,”), and obtaining the relative position between the first camera and the second camera from the transformation (Abstract, “Systems and methods for image guidance … wherein said features allow camera or object positions to be determined relative to secondary image data or a reference position,”).
Regarding dependent claim 22, the rejection of claim 16 is incorporated herein. Jarmillo in the combination further discloses further comprising: 
rotating the 3D point cloud such that the planar surface of the phantom is perpendicular to the depth direction of the reference system of the second camera, thus obtaining a 2D view of the 3D point cloud (abstract, “projecting the map’s 3D points onto a plane”).
With respect to the claimed limitation of  locating the 2D markers in the 2D view obtaining auxiliary 2D marker data and performing an inverse rotation of the auxiliary 2D marker data obtaining the 3D marker data,  Jarmillo teaches the same at page 1748, section II, A: Monocular Localization Within a 3D Map”, 
    PNG
    media_image1.png
    223
    612
    media_image1.png
    Greyscale
. 
Regarding dependent claim 23, the rejection of claim 22 is incorporated herein. Additionally, Jarmillo in the combination further discloses wherein a plane is fitted into the points of the 3D point cloud which represent the planar surface of the phantom (abstract, “projecting the map’s 3D points onto a plane;” page 1750, “inliers are selected from feature matches (correspondences) according to some threshold reprojection error (in pixels)”), a transformation describing rotations about axes (page 1747, “estimate its 6-degree-of-freedom (6-DoF) pose: 3D translation and rotation relative to the map”) perpendicular to the depth direction of the reference system of the second camera and making the plane perpendicular to said depth direction is calculated (section D, “Virtual images from perspective projection”), the transformation is applied to the 3D point cloud and the inverse of the transformation is applied to the auxiliary 2D marker data (figure 1, “this produces the relative transformation between the real and the virtual camera frames”).
Regarding dependent claim 24, the rejection of claim 23 is incorporated herein. Additionally, Jarmillo and Stolka in the combination as a whole fail to explicitly disclose wherein points of the 3D point cloud which do not lie on the plane are removed from the 3D point cloud. 
However, Jarmillo does disclose “projecting the map’s 3D points onto a plane (page 1751)” and excluding outliers from a data set (or points from a 3D point cloud) that do not lie within the inlier group (page 1750-1751, “Inliers are selected from feature matches (correspondences) according to some threshold reprojection error (in pixels);”), is well known in the art and thus would have been obvious to use to obtain a cohesive data set.
Regarding dependent claim 25, the rejection of claim 22 is incorporated herein. Additionally, Jarmillo further discloses wherein the 2D view is a depth map of the rotated 3D point cloud (page 1750, “computer a virtual depth image, Rk, that encodes the associated 3D position of the points p[Vk] in the map as seen by the virtual camera”).
Regarding dependent claim 26, the rejection of claim 22 is incorporated herein. Additionally, Stolka in the combination further discloses wherein the method for finding the 2D markers in the 2D view (Figure 9, elements 900 and 910; column 7, line 7, “In 910, early-attached markers (or "early markers") 200 may be extracted from secondary data 170.”) is the same as the method for finding the 2D markers in the 2D image (Figure 9, element 960 and 970; column 7, line 33, “In 960, the patient 150 may be visually scanned with cameras 100. The system may collect a well-conditioned visual marker mesh from one or more of early markers… The system may reconstruct a patient surface from these observations.”).
Regarding dependent claim 27, the rejection of claim 16 is incorporated herein. Additionally, Jarmillo in the combination further discloses wherein a deviation value of the relative position between the first camera and the second camera is calculated (figure 5, “reprojection error”) and wherein the determining the relative position between the first camera and the second camera is repeated if the deviation value is above a predetermined threshold (page 1750-1751, “Inliers are selected from feature matches (correspondences) according to some threshold reprojection error (in pixels);” “once the current pose Ct[W] is estimated with respect to the global frame, we repeat the pipeline”).
Regarding dependent claim 28, the rejection of claim 27 is incorporated herein. Additionally, Jarmillo in the combination further discloses wherein the 3D marker data is projected into the image plane of the first camera using the determined relative position and intrinsic parameters of the first camera (Figure 3(a), “virtual image Vt-1 generated  by the projection of the 3D point cloud (3D map) at the last known pose”), the distances between the locations of the markers of the projected 3D marker data in the image plane and the locations of the corresponding markers found in the 2D image are calculated (Page 1749, “each feature in I1, will, therefore, point to a vector of descriptor matches, which contain relevant information such as keypoint index and matching distances).
Jarmillo and Stolka in the combination as a whole fail to explicitly disclose the deviation value is calculated from the said distances. However, calculating a deviation value would be well known by a person skilled in the art at the time of the claimed invention, and Jarmillo discloses finding inliers of the data set, thus calculating outliers would need to be done through a method of determining the deviation (page 1748, “Consequentially, we apply RANSAC [10] to reject outlier matches from the original feature sets based on their reprojection error”). Additionally, error analysis is performed which contains both a translational, and rotational component (page 1751, Section C. Error Analysis). These translational and rotational components are essentially how far the determined pose of the camera and the ground truth are off of eachother, and was found to be about 4 centimeters (page 1751, Section C. Error Analysis).
Regarding dependent claim 29, the rejection of claim 28 is incorporated herein. Additionally, Jarmillo and Stolka in the combination as a whole fail to explicitly disclose wherein the deviation value is the root mean square of the distances. However, Jarmillo discloses methods of determining inliers and outliers (page 1748, “Consequentially, we apply RANSAC [10] to reject outlier matches from the original feature sets based on their reprojection error”) and performing root mean square analysis to determine a deviation is well known in the art. Thus it would be obvious to a person of ordinary skill in the art at the time of the claimed invention to use a root mean square method to calculate the deviation of the distances. 
Regarding dependent claim 30, the rejection of claim 16 is incorporated herein. Additionally, Stolka in the combination further discloses wherein a one-to-one correspondence between the markers in the 2D marker data and the 3D marker data is established (Figure 10, element 1080, column 14, line 29, “In 1080, registration of mesh 500 and patient surface 270 may by initialized based on anchor markers in all modalities.”).
Regarding dependent claim 31, the rejection of claim 16 is incorporated herein. Additionally, the references and analysis of claim 16 apply directly. 
Regarding independent claim 33, the references and analysis of claim 16 apply directly. Additionally, Stolka in the combination further discloses a non-transitory computer readable storage medium storing computer instructions executable by one or more processors to perform a method (Column 18, line 43, “a computer-readable medium that may be configured to store instructions configured to implement one or more embodiments”).
Regarding independent claim 34, the references and analysis of claim 16 apply directly. Additionally, Stolka in the combination further discloses a system for determining the relative position between a first camera and a second camera used in a medical application (Abstract, “Systems and methods for image guidance … wherein said features allow camera or object positions to be determined relative to secondary image data or a reference position”), comprising:
at least one computer having at least one processor connected to memory, the memory having instructions stored thereon (Figure 11, elements 1104, 1106, 1108Column 3, line 12, “FIG. 11 depicts an illustrative computer system that may be used in implementing an illustrative embodiment of the present invention.”).




Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over  Stolka and further in view of Jaramillo as applied to claim 31, and further in view of U.S. Publication No. 2015/0145966 to Krieger et al. (hereinafter Krieger).
Regarding dependent claim 32, the rejection of claim 31 is incorporated herein. Additionally, Stolka and Jarmillo in the combination as a whole fail to explicitly disclose wherein the phantom includes a reflective area of the planar surface which is diffuse reflecting and a non-reflective area of the planar surface is specular reflecting or light absorbing.
However, Krieger discloses wherein the phantom includes a reflective area of the planar surface which is diffuse reflecting and a non-reflective area of the planar surface is specular reflecting or light absorbing (paragraph 0007, “Specular
reflection, shadows, and diffuse reflection depend on the position and intensity of illumination.”). Furthermore, it is well known in the art that the majority of materials exhibit diffuse reflection, and if an area is non-reflective it would inherently be light absorbing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Krieger in order to correct abnormalities and artifacts in acquired images (paragraph 0003).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2013/104420 discloses a method for tracking objects using medical tracking devices. 
U.S. Publication No. 2016/0364867 to Moteki et al. discloses a method for determining movement of a camera from multiple time points.
U.S. Publication No. 2014/0336461 to Reiter et al. discloses a system for real-time dynamic 3D visual information of a surgical environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668